Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                          Mar 04 2013, 8:29 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

CHARLES W. LAHEY                                      GREGORY F. ZOELLER
South Bend, Indiana                                   Attorney General of Indiana

                                                      GEORGE P. SHERMAN
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

GLENDA HOWELL,                                        )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 71A04-1208-CR-436
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                  APPEAL FROM THE SAINT JOSEPH SUPERIOR COURT
                       The Honorable Jane Woodward Miller, Judge
                             Cause No. 71D01-1203-FA-9


                                            March 4, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Glenda Howell appeals the sentence imposed upon her for class A felony dealing in

cocaine. She presents the following restated issues for review:

       1.     Did the trial court violate Blakely v. Washington, 542 U.S. 296 (2004)
              when it inquired of her at the sentencing hearing regarding prior drug
              dealing?

       2.     Is Howell entitled to a new sentencing hearing due to a discovery
              violation by the State?

       We affirm.

       On January 23, 2012, Howell delivered approximately fifteen grams of cocaine to a

confidential informant during a controlled buy. Police did not immediately arrest Howell

because this was part of an ongoing investigation in which her supplier, Marshrek Clark, was

the primary target. On February 27, officers approached Howell outside of her apartment and

asked to speak with her regarding her involvement in narcotics trafficking with Clark.

Howell agreed and gave details of her dealings with Clark, indicating that over the last six

months she had sold cocaine for him between fifteen and twenty times. Howell was not

arrested at the time, but she was directed to contact officers at 9:30 a.m. on a daily basis.

Howell did not comply and was arrested on March 1, 2012.

       On March 3, the State charged Howell with class A felony dealing in cocaine. Howell

pleaded guilty, without the benefit of a plea agreement, on May 15, 2012. A brief sentencing

hearing took place on August 9. At the conclusion of the hearing, the trial court imposed the




                                             2
minimum sentence of twenty years, 1 with six of those years to be served in the Department of

Correction and fourteen in a community corrections program. Howell now appeals.

                                                       1.

        Relying upon Blakely v. Washington, Howell argues that the trial court engaged in

prohibited judicial fact-finding by questioning her about past drug dealings. 2 Specifically,

“Howell asserts that the finding by the trial court that she had been previously involved in the

drug trade to a greater extent than was charged violated the principles of Blakely”.

Appellant’s Brief at 4.

        Howell’s reliance on Blakely is entirely misplaced, as the 2005 amendments to

Indiana’s sentencing statutes eliminated the possibility of future violations under Blakely.

See Anglemyer v. State, 868 N.E.2d 482 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. To

be sure, our Supreme Court has made clear that what Blakely prohibited was “a trial court

finding an aggravating circumstance and enhancing a sentence beyond the statutory

maximum.” Id. at 490 (quoting Davidson v. State, 849 N.E.2d 591, 594-95 (Ind. 2006)

(emphasis in original)). “[U]nder the amended statutory regime it is impossible to enhance a

sentence beyond the statutory maximum.”                     Anglemyer v. State, 868 N.E.2d at 490.

Accordingly, there could be no Blakely violation here, where Howell’s crime was committed



1
   Ind. Code Ann. § 35-50-2-4 (West, Westlaw current through 2012 2nd Reg. Sess.) provides for an advisory
sentence of thirty years for a class A felony, with a minimum sentence of twenty years and a maximum of fifty
years.
2
    The question of past drug dealings arose because Howell implied in statements composed for the
presentence investigation report that this was a case of entrapment and that she had only dealt drugs on this one
occasion. Because this seemed contrary to the trial court’s experience, the court questioned her directly and
Howell eventually admitted that she had sold drugs on more than one occasion.

                                                       3
well after the 2005 amendments. 3

                                                     2.

          Howell claims that the State failed to turn over materials during discovery indicating

that there was a second controlled buy. She claims this information was used to ambush her

at sentencing. Although we find this argument a bit disingenuous, we need not reach the

merits.

          The proper remedy for a discovery violation is a continuance or in extreme

circumstances a mistrial. Etienne v. State, 716 N.E.2d 457 (Ind. 1999). In the instant case,

Howell neither objected nor requested either of these remedies below. As such, her claim is

waived on appeal. See id.

          Judgment affirmed.

NAJAM., J., and BRADFORD, J., concur.




3
   In fact, as the State observes, even under the former sentencing statutes there would have been no Blakely
violation because the trial court imposed the statutory minimum sentence. See Davidson v. State, 849 N.E.2d
591.

                                                     4